NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30157

                Plaintiff-Appellee,             D.C. No. 2:09-cr-06039-WFN-1

 v.
                                                MEMORANDUM*
JERONIMO BARRAGAN NAVA, AKA
Juan Ochoa-Vasquez,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Jeronimo Barragan Nava appeals pro se from the district court’s order

denying his second motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      In 2017, Nava filed his first motion for a sentence reduction, which the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court denied. Though the court expressed uncertainty about whether

Nava’s sentence was “based on” the Guidelines such that he was eligible for a

reduction, see 18 U.S.C. § 3582(c)(2), it ultimately concluded that, even if he were

eligible, the “exercise of discretion to lower the sentence would not be

appropriate.” The court cited the government’s withdrawal of the 21 U.S.C. § 851

information in exchange for Nava’s plea and the 18 U.S.C. § 3553(a) factors,

particularly Nava’s “dangerous criminal activities” and the need to protect the

public. In 2019, when Nava again moved for a sentence reduction, the court

denied the motion, seeing “no reason to revisit the prior decision.” Nava now

argues that the district court incorrectly decided that he was ineligible for a

reduction and that it should have exercised its discretion to grant him a reduction

based on his post-sentencing rehabilitation.

      We need not determine the first issue because, even assuming Nava was

statutorily eligible for a sentence reduction, the district court did not abuse its

discretion in concluding that a reduction was not warranted given the significant

benefits Nava obtained from the plea agreement, as well as the nature and

circumstances of his offense and the need to protect the public. See United States

v. Chaney, 581 F.3d 1123, 1125-27 (9th Cir. 2009) (district court did not abuse its

discretion when it assumed eligibility but declined to exercise its discretion to

reduce the sentence based on the facts of the case). To the extent Nava argues that


                                            2                                     19-30157
the district court failed to consider his arguments or explain why it rejected them,

the record indicates that the court considered the arguments asserted in Nava’s

second motion but rejected them because of the factors cited in the first denial. See

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965-66 (2018).

      AFFIRMED.




                                          3                                    19-30157